                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION

    JERMAINE PERKINSON,

                 Plaintiff,                                    CIVIL ACTION NO.: 6:19-cv-19

         v.

    MARTY ALLEN; TREVONZA BOBBITT;
    HEATHER FLOWERS; KAYLA LANIER;
    JACKSON; and CALLAHAN,

                 Defendants.

              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 4. 1 This matter

is now before the Court for a frivolity screening under 28 U.S.C. § 1915A. For the reasons

stated below, I RECOMMEND the Court DISMISS the following portions of Plaintiff’s

Complaint:

        1.      Monetary damages claims against Defendants in their official capacities;

        2.      Deliberate indifference claim against Defendant Allen based on prison attacks;

        3.      Deliberate indifference claim against Defendants Lanier, Flowers, and Jackson for
                using disciplinary actions when Plaintiff refused housing assignment;

        4.      Deliberate indifference claims against Defendants Jackson, Allen, and Bobbitt
                arising from housing placement near prior assailants; and

        5.      Retaliation claim based on housing placement near prior assailant.

1
         Plaintiff initially filed a Complaint on March 26, 2019. Doc. 1. On March 27, 2019, Plaintiff
filed an amended version of his Complaint. Doc. 4. “As a general rule, an amended complaint
supersedes and replaces the original complaint unless the amendment specifically refers to or adopts the
earlier pleading.” Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. & Can., 674 F.2d 1365, 1370
n.6 (11th Cir. 1982). Accordingly, this Court, in conducting its review under § 1915A, will only consider
the allegations of Plaintiff’s Amended Complaint. See Schreane v. Middlebrooks, 522 F. App’x 845, 847
(11th Cir. 2013) (“The district court did not err in considering [pro se prisoner’s] Amended Complaint to
supersede his Initial Complaint.”).
        However, I FIND one of Plaintiff’s claims may proceed. Specifically, the Court directs

service, by separate Order, of Plaintiff’s Eighth Amendment claim of deliberate indifference to

his medical needs against Defendants Callahan, Flowers, and Lanier.

                                       PLAINTIFF’S CLAIMS

        In Plaintiff’s § 1983 action, he outlines three separate occasions where other inmates

attacked him while he was incarcerated at Georgia State Prison. Doc. 4 at 3. In addition to

claiming Defendants Callahan, Flowers, and Lanier were deliberately indifferent to his medical

needs following one of the attacks in which Plaintiff sustained a lip injury that ultimately

required surgery, id. at 3–5, 7, Plaintiff complains that Defendant Allen was deliberately

indifferent and contributed to the two later attacks when he failed to move Plaintiff to another

dorm. Id. at 7. He further alleges a deliberate indifference claim against Defendants Lanier,

Flowers, and Jackson for trying to move him to a dorm where he felt unsafe, and when he

refused, subjecting him to disciplinary actions. Id. Finally, Plaintiff alleges Defendants Allen,

Bobbitt, and Jackson were deliberately indifferent and acted in retaliation when they housed

Plaintiff’s prior assailants near him. Id. Plaintiff has sued all six Defendants in their individual

and official capacities. Id. at 2.

                                      STANDARD OF REVIEW

        A federal court is required to conduct an initial screening of all prisoner complaints. 28

U.S.C. § 1915A(b). During the initial screening, the court must identify any cognizable claims

in the complaint. Id. Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. 2 Id. In its


2
       Similarly, the Court must also conduct an initial screening of any action in which the plaintiff is
proceeding in forma pauperis. 28 U.S.C. § 1915(a).


                                                     2
analysis, the Court will abide by the long-standing principle that the pleadings of unrepresented

parties are held to a less stringent standard than those drafted by attorneys and, therefore, must be

liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, Plaintiff’s

unrepresented status will not excuse mistakes regarding procedural rules. McNeil v. United

States, 508 U.S. 106, 113 (1993).

        A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555. At this stage, the Court accepts as true a plaintiff’s factual

allegations. Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).

                                            DISCUSSION

I.      Plaintiff’s Monetary Damages Claims Against Defendants in Their Official
        Capacities

        Plaintiff cannot sustain a § 1983 claim for monetary damages against Defendants in their

official capacities. States are immune from private suits based on the Eleventh Amendment and

traditional principles of state sovereignty. Alden v. Maine, 527 U.S. 706, 712–13 (1999).

Section 1983 does not abrogate the well-established immunities of a state from suit without its

consent. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67 (1989). Because a lawsuit against

a state officer in his official capacity is “no different from a suit against the [s]tate itself,” such a

defendant is immune from suit under Section 1983. Id. at 71.



                                                    3
       Here, the State of Georgia would be the real party in interest in a suit against Defendants

in their official capacities as employees of the Georgia Department of Corrections. Accordingly,

the Eleventh Amendment immunizes these actors from suit in their official capacities. See Free

v. Granger, 887 F.2d 1552, 1557 (11th Cir. 1989). Absent a waiver of that immunity, Plaintiff

cannot sustain any constitutional claims against Defendants in their official capacities for

monetary relief. The Court should DISMISS these claims.

II.    Plaintiff’s Deliberate Indifference Claim Against Defendant Allen Based on Prison
       Attacks

       Plaintiff alleges Defendant Allen showed deliberate indifference to his safety by ignoring

Plaintiff’s written and verbal requests to be moved to another dorm. Doc. 4 at 7. Plaintiff claims

this deliberate indifference resulted in him being attacked more than once, causing permanent

injuries. Id. In his Amended Complaint, Plaintiff states he was initially attacked by his

roommate, Miguel, in March 2017. Id. at 3; Doc. 4-1 at 2. After that incident, Plaintiff was

moved to building F1, where he sometimes shared a small yard with Miguel. Doc. 4 at 3.

Around this time, Plaintiff wrote a letter to Defendant Allen requesting to be moved out of F1

due to concerns with his safety. Id. Then, on April 10, 2017, Plaintiff was attacked by his

bunkmate, Levi Maddox. Id. Plaintiff was again attacked on April 26, 2017 by another inmate,

Andrew Stone. Id.

       With regard to inmate-on-inmate violence, “[a] prison official’s failure to prevent inmate-

on-inmate violence may constitute deliberate indifference, if the prison official knew there was a

substantial risk of serious harm and then knowingly or recklessly disregarded that risk.”

Averhart v. Warden, 590 F. App’x 873, 875 (11th Cir. 2014). Prison officials, however, are not

held liable for every attack by one inmate upon another, Zatler v. Wainwright, 802 F.2d 397, 400

(11th Cir. 1986), nor are they guarantors of a prisoner’s safety. Popham v. City of Talladega,



                                                 4
908 F.2d 1561, 1564 (11th Cir. 1990). “An excessive risk of inmate-on-inmate violence creates

a substantial risk of serious harm, but occasional, isolated attacks by one prisoner on another

may not constitute an Eighth Amendment violation.” Oliver v. Harden, 587 F. App’x 618, 620

(11th Cir. 2014).

       To prevail on his Eighth Amendment claim against Defendant Allen, Plaintiff must show:

“(1) a substantial risk of serious harm; (2) the defendant[’s] deliberate indifference to that risk;

and (3) a causal connection between the defendant[’s] conduct and the Eighth Amendment

violation.” Brooks v. Warden, 800 F.3d 1295, 1301 (11th Cir. 2015). “The first element, a

substantial risk of serious harm, is evaluated using an objective standard. There must be a strong

likelihood of injury, rather than a mere possibility, before an official’s failure to act can

constitute deliberate indifference.” Id. (citations and quotation marks omitted).

       In order to show the second element, the defendant’s deliberate indifference, there must

be: “(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by conduct

that is more than mere negligence.” McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999).

In particular, “plaintiff must show that the defendants were aware of specific facts from which it

could be inferred that a substantial risk of serious harm existed and that the defendants actually

drew that inference.” Oliver, 587 F. App’x at 620. “But before Defendants’ awareness arises to

a sufficient level of culpability, there must be much more than mere awareness of [an inmate’s]

generally problematic nature.” Carter v. Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003)

(general knowledge of problematic nature of cellmate who attacked plaintiff was insufficient to

give defendants level of knowledge required for deliberate indifference); see also McBride v.

Rivers, 170 F. App’x 648, 655 (11th Cir. 2006) (no deliberate indifference on part of defendants




                                                   5
even though plaintiff, prior to being assaulted by inmate, told defendants not to put him in cell

with inmate and that he feared for his life).

        In this case, Plaintiff portrays each attack as isolated and distinct from the other attacks.

Doc. 4 at 3. Plaintiff fails to allege Defendant Allen had notice that any of the alleged assailants

would harm Plaintiff prior to the actual attacks. As a result, Plaintiff’s allegations in his

Amended Complaint do not show Defendant Allen had the requisite subjective knowledge of a

substantial risk of serious harm, and, thus, Plaintiff fails to state a claim for deliberate

indifference against Defendant Allen based on any of the three attacks. Accordingly, the Court

should DISMISS Plaintiff’s claim that Defendant Allen was deliberately indifferent for failing to

protect Plaintiff from being attacked.

III.    Plaintiff’s Deliberate Indifference Claim Against Defendants Lanier, Flowers, and
        Jackson for Using Disciplinary Actions when Plaintiff Refused Housing Assignment

        Plaintiff complains that from May 15 to June 2, 2017, he was given the option of being

subjected to disciplinary actions or returning to the F1 building, where he had previously been

attacked by two different inmates, doc. 4 at 3, and where he had been told there was a contract on

his head. Id. at 5–6. He alleges this constituted deliberate indifference. Id. at 7. The Court,

however, finds that Defendants’ actions in allowing Plaintiff to remain in segregation on Tier I,

because of his claims that he feared for his life in the F1 building, do not constitute cruel and

unusual punishment. “[A]dministrative segregation and solitary confinement do not, in and of

themselves, constitute cruel and unusual punishment.” Sheley v. Dugger, 833 F.2d 1420, 1428–

29 (11th Cir. 1987).

        Moreover, Defendants’ actions in subjecting Plaintiff to disciplinary actions, which

appear to have resulted in a temporary denial of visitation and phone access, doc. 4-1 at 9, also

do not amount to Eighth Amendment violations. See Moulds v. Bullard, 345 F. App’x 387, 396



                                                   6
(11th Cir. 2009) (“Temporary withdrawal of visitation privileges for disciplinary purposes is ‘not

a dramatic departure from accepted standards for conditions of confinement . . . .’” (citing

Overton v. Bazzetta, 539 U.S. 126, 137 (2003))); Roberts v. Pichardo, No. 11-13378-C, 2012

WL 12109911, at *2 (11th Cir. June 1, 2012) (disciplinary confinement that included loss of

television, radio, telephone privileges, and visitation privileges for three years after alleged

misconduct, which Plaintiff disputed, did not violate Eighth Amendment).

       Here, Plaintiff was ultimately allowed to stay in Tier I housing, rather than being returned

to the F1 dorm where he feared for his safety, and, on June 3, 2017, he was moved to the B3

dorm. Doc. 4 at 6. Moreover, as outlined above, his allegations that he was subjected to

disciplinary actions, consisting of the denial of phone and visitation privileges, do not shock the

conscience or otherwise trigger the cruel and unusual punishments provision of the Eighth

Amendment. Rather, “only those deprivations denying ‘the minimal civilized measure of life’s

necessities,” are sufficiently grave to form the basis of an Eighth Amendment violation.” Wilson

v. Seiter, 501 U.S. 294, 298 (1991) (citing Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

Accordingly, I RECOMMEND the Court DISMISS Plaintiff’s deliberate indifference claims

against Lanier, Jackson, and Flowers based on the allegation that they subjected Plaintiff to

disciplinary actions when he refused to return to the F1 dorm.

IV.    Plaintiff’s Deliberate Indifference Claims Against Defendants Jackson, Allen, and
       Bobbitt Arising from Placement near Prior Assailants

       Plaintiff alleges Defendant Jackson was deliberately indifferent by placing Plaintiff in a

dorm that allowed access by an inmate who previously attacked him. Doc. 4 at 7. The Court

assumes Plaintiff is referring to the fact that he and inmate Miguel were housed near each other

in March 2017. See id. at 3. Plaintiff also alleges Defendants Allen, Bobbitt, and Jackson were

deliberately indifferent when they placed the inmate who robbed and attacked Plaintiff in the



                                                  7
same dorm as Plaintiff. Id. at 7. The Court assumes this claim is based on the placement of

inmate Stone in Plaintiff’s dorm in November 2017. See id. at 6.

        In both instances, these particular inmates did not commit any additional attacks on

Plaintiff. Moreover, Plaintiff has since moved to another prison. 3 Plaintiff is, at most,

complaining about the conditions of his confinement while he was housed at Georgia State

Prison, specifically that he had to endure being housed near his prior assailants. “An allegation

that prison officials exposed a prisoner to a ‘risk of violence at the hands of other inmates,’ does

not implicate the Eighth Amendment’s Cruel and Unusual Punishments Clause.” Doe v.

Welborn, 110 F.3d 520, 524 (7th Cir. 1997) (citing Babcock v. White, 102 F.3d 267, 273 (7th

Cir. 1996)). “[I]t is the reasonably preventable assault itself, rather than any fear of assault, that

gives rise to a compensable claim under the Eighth Amendment.” Babcock, 102 F.3d at 272;

see also Wood v. Thomas, Case No. 7:16-cv-01306, 2017 WL 758952, at *3 (N.D. Ala. Jan. 13,

2017) (no Eighth Amendment claim where plaintiff housed near “known enemies” but never

assaulted by them).

        The Court finds Plaintiff’s allegations of being housed near his prior assailants do not rise

to the level of Eighth Amendment violations. 4 “[E]xtreme deprivations are required to make out



3
         Plaintiff does not specifically request injunctive relief in connection with his claims against
Defendants. However, the Court notes his transfer from Georgia State Prison to Riverbend Correctional
Facility, see doc. 1 at 3, forecloses Plaintiff from pursuing injunctive relief against these Defendants. See
Robbins v. Robertson, 782 F. App’x 794, 799 (11th Cir. 2019) (“‘The general rule is that a prisoner’s
transfer or release from a jail moots his individual claim for declaratory and injunctive relief’ . . . .”
(quoting McKinnon v. Talladega County, 745 F.2d 1360, 1363 (11th Cir. 1984))).
4
        Even if Plaintiff’s allegations reached the level of an Eighth Amendment violation, his inability to
show a physical injury stemming from these Defendants’ actions would bar his claims for compensatory
and punitive damages. See 42 U.S.C. § 1997e(e) (“No Federal civil action may be brought by a prisoner
confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered while in
custody without a prior showing of physical injury or the commission of a sexual act.”); see also Al-Amin
v. Smith, 637 F.3d 1192, 1198–99 (11th Cir. 2011) (holding that in absence of physical injury, recovery
of compensatory and punitive damages by prisoner is barred under 42 U.S.C. § 1997e(e)).


                                                      8
a conditions-of-confinement claim.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). In this case,

there is no indication that being housed near his prior assailants constituted the extreme

conditions necessary for Plaintiff to bring an Eighth Amendment claim. Accordingly, I

RECOMMEND the Court DISMISS Plaintiff’s Eighth Amendment claims against Defendants

Allen, Bobbitt, and Jackson based on Plaintiff’s placement in a dorm near his prior assailants.

V.     Plaintiff’s Retaliation Claim Based on Housing Placement near Prior Assailant

       Plaintiff also alleges that Defendants Allen, Bobbitt, and Jackson showed signs of

retaliation when they moved Plaintiff’s prior assailant into his dorm. Doc. 4 at 7.

       To prevail on a retaliation claim, Plaintiff must establish that: (1) his speech was

constitutionally protected; (2) [he] suffered adverse action such that the [official’s] allegedly

retaliatory conduct would likely deter a person of ordinary firmness from engaging in such

speech; and (3) there is a causal relationship between the retaliatory action [the disciplinary

punishment] and the protected speech [the grievance]. O’Bryant v. Finch, 637 F.3d 1207, 1212

(11th Cir. 2011) (citation and quotation marks omitted). “It is an established principle of

constitutional law that an inmate is considered to be exercising his First Amendment right of

freedom of speech when he complains to the prison’s administrators about the conditions of his

confinement.” Smith v. Mosley, 532 F.3d 1270, 1276 (11th Cir. 2008). However, “[t]o establish

a retaliation claim under the First Amendment, a prisoner must show a causal connection

between his protected speech and the harm of which he complains.” Smith v. Villapando, 286 F.

App’x 682, 685 (11th Cir. 2008).

       Here, Plaintiff is claiming Defendants’ decision to move Stone, the prior assailant, into

his dorm in November 2017 was retaliation for Plaintiff’s earlier attempts to speak up and take

action against the administration. Doc. 4 at 7. Plaintiff’s conclusory allegation that certain




                                                  9
conduct was retaliatory, without more, is insufficient to state a valid claim. The pleadings show

that Stone was moved into Plaintiff’s dorm many months after Plaintiff complained to officials

about his safety concerns. Doc. 4 at 6. The lapse in time between Plaintiff’s complaints and the

alleged retaliatory conduct and the failure to present any causal connection between the two

events lead this Court to find Plaintiff fails to state a claim of retaliation. See Leonard v. Monroe

County, 789 F. App’x 848, 850–51(11th Cir. 2019) (dismissal under § 1915 affirmed where

prisoner “made only a conclusory assertion that he was placed in administrative confinement in

retaliation for filing grievances.”). Accordingly, I RECOMMEND the Court DISMISS

Plaintiff’s claim of retaliation based on the placement of inmate Stone in his dorm.

                                         CONCLUSION

        For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s

monetary damages claims against Defendants in their official capacities, his deliberate

indifference claim against Defendant Allen based on prison attacks, his deliberate indifference

claim against Defendants Lanier, Flowers, and Jackson for using disciplinary actions when

Plaintiff refused his housing assignment, and his deliberate indifference and retaliation claims

against Defendants Jackson, Allen, and Bobbitt arising from his housing placement near prior

assailants.

        Any party seeking to object to this Report and Recommendation shall file specific written

objections within 14 days of the date on which this Report and Recommendation is entered. See

28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b)(2). Any objections asserting that the Magistrate Judge

failed to address any contention raised in the Complaint must also be included. Failure to do so

will bar any later challenge or review of the factual findings or legal conclusions of the

Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy




                                                 10
of the objections must be served upon all other parties to the action. The filing of objections is

not a proper vehicle through which to make new allegations or present additional evidence.

Furthermore, it is not necessary for a party to repeat legal arguments in objections. The parties

are advised that failure to timely file objections will result in the waiver of rights on appeal. 11th

Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787, 790 (11th Cir. 2016);

Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 24th day of February, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 11
